Appellant again insists that he is entitled to a reversal herein because of his alleged misconduct of the jury in that they heard other and further testimony in their retirement to the effect that if a person is sent to the penitentiary and behaves himself, he is usually given some time off from his sentence because of his good behavior.
It does not appear that any person in the jury room offered testimony to such effect, but that some of the jurors may have *Page 622 
discussed among themselves such a proposition. A juror after all is but a human being with the accumulation of knowledge that usually comes to one through the years of living and undergoing experiences. He cannot be made an automaton and divested of matters that have come under his observation and are of common knowledge to most fairly well-informed persons. True it is that certain experiences peculiar to him and of which he has personal knowledge, if instances thereof be cited to his fellow members, such recitation would doubtless become other and new evidence before the jury, but as to matters of common knowledge, same cannot be taken from him and he be deprived of the knowledge and utilization of that which practically all persons know. The testimony of the juror quoted in the original opinion seems to be an answer to appellant's contention herein when the juror said: "Q. And it was discussed that if a man behaved himself he would be pardoned," to which he replied, "A. That is all, everybody knows that."
We think the original opinion correctly disposed of all matters shown in the record, and this motion is therefore overruled.